Ellerin, J.,
dissents in a memorandum as follows: It is clear that, no matter how their application was styled, petitioner landlords were seeking to recover possession of the rent-controlled apartments here at issue in order to occupy them for their own personal use. Respondent DHCR properly held that petitioners could not use one section of the New York City Rent and Eviction Regulations (Regulations) (i.e., § 59) to circumvent or evade another section (i.e., § 55) wherein the Legislature extended special protection to a certain class of tenants. By granting the petition herein, and overturning the DHCR determination, the majority is permitting petitioners to do precisely that.
Petitioners initially commenced these proceedings before the Office of Rent Control to recover possession of the subject apartments for their own personal use pursuant to section 55 of the New York City Rent and Eviction Regulations (renum 9 NYCRR 2204.5). During the pendency of the proceedings the Legislature amended section 55 to protect certain tenants from eviction, including those who had lived in the building for 20 years or more (L 1984, ch 234). When it became apparent that at least one of the tenants in petitioners’ building met that criterion, petitioners filed new applications for certificates of eviction, grounded on the theory of economic hardship under section 59 of the Regulations (9 NYCRR 2204.4 [g]; 2204.9).
*492Notwithstanding the stated grounds of hardship in the amended applications for eviction, the petitioners repeatedly made clear throughout the subsequent proceedings that their purpose in seeking to recover these apartments was the continued desire to occupy them for their own use. In the amended applications, even while claiming financial hardship, they asserted: "However, our primary concern is not monetary. We did not buy the house to make money. Rather, we only want a good home for ourselves and our two young children.” During oral statements at the hearing, the petitioners repeated that their purpose in seeking the evictions was to occupy the building themselves. Furthermore, in his affidavit in support of this CPLR article 78 petition, Jerrold D. Ziman stated: "This is not a case about money. This is a case involving shattered lives and my home, which is also the home of my wife and our two young children.” Thus, it can readily be seen that while the applications for certificates of eviction were styled as based on "economic hardship”, the overriding ground for the proceeding was not economic but rather the desire of the petitioner landlords to occupy the apartments for their own personal use.
The amendments to section 55, affording protection to 20-year tenants from eviction in proceedings brought by landlords seeking to recover possession for their personal use, were enacted by the Legislature in response to the devastating impact that eviction of long-term tenants can have on such tenants and their communities (L 1984, ch 234). We have consistently held that this remedial statute should be liberally construed to carry out the reform intended and spread its beneficial results as widely as possible (e.g., Matter of McMurray v New York State Div. of Hous. & Community Renewal, 135 AD2d 235, affd 72 NY2d 1022; Matter of Lavalle v Scruggs-Leftwich, 133 AD2d 313). Here, even though the application is nominally brought under section 59, it implicates the eviction of long-term tenants, to whom the Legislature expressly intended to provide protection against eviction where the landlord would be recovering the unit for personal use. That legislative intent would clearly be frustrated by permitting a landlord who avowedly seeks the unit for personal use to achieve that goal by ostensibly seeking the eviction for another purpose, here economic hardship, although the evidence supports a finding by the respondent agency that the latter purpose was not the landlord’s actual intent.
The majority candidly admits that there is no case law governing the instant situation., Since the resolution of this *493matter turns on the interplay of specialized regulations, we should defer to the interpretation and construction given by the administrative agency charged with administering these Regulations. Since that interpretation is not unreasonable or irrational, it should be upheld in this article 78 proceeding. (E.g., Matter of Salvati v Eimicke, 72 NY2d 784; Matter of Howard v Wyman, 28 NY2d 434, 438.)
In rejecting DHCR’s determination in this case, the majority limits its focus to the uncontradicted fact that audits disclosed that an 8Vi% net annual return on this property was not realizable, and concludes that such showing alone, without more, automatically establishes the landlord’s right to a hardship eviction under section 59. But to prevail under that section it is not enough to simply show that an SV¿% annual return is not possible. What is necessary is a showing that it is the landlord’s good-faith intention in seeking eviction to permanently remove the housing accommodation from the market because of financial hardship. That such element is critical to the Division’s finding of entitlement under section 59 was expressly upheld by this court in Matter of Asco Equities v McGoldrick (285 App Div 381, affd 309 NY 738). In affirming the agency’s denial of a section 59 certificate of eviction in that case, we held: "Obviously the rent commission has the burden and the responsibility of determining the good faith of the intention expressed by the landlord. It would be senseless to hold that the rent commission is bound by the landlord’s bare assertion. That would be an illusory control indeed. Consequently, the rent commission must be satisfied, on objective grounds, that a landlord intends as he says.” (Supra, at 384.)
The record in this case is replete with evidence supporting the Division’s finding that the only purpose for which the petitioners were seeking these evictions was to occupy the units themselves and that the assertion of hardship was not made in good faith. Accordingly, that finding is beyond our review. (Matter of Pell v Board of Educ., 34 NY2d 222.)
Parenthetically, it may be noted that even though the section 59 hardship application was denied, eviction is not the only remedy available in cases of economic hardship. As the Deputy Commissioner stated in his decision, financial relief may be available to the landlords under the "MBR” and "hardship” provisions of the Regulations.
Since the record here clearly demonstrates that a rational factual basis exists for the conclusions in the administrative *494determination, it should be upheld. (Matter of First Terrace Gardens v McGoldrick, 1 NY2d 1.)
Accordingly, I would affirm that determination.